DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with DAVID LOWE on 21 July 2022 to approve entry of the previous Supplementary After-Final Amendments (filed 12 July 2022) as an Examiner’s Amendment to the claims.
The application has been amended as follows and inclusive to a complete listing of the claims as follows:
1. (Currently Amended) A method for connecting a first component, in the form of a lancing means, to a second component, in the form of a syringe body, in order to produce a product for medical or cosmetic purposes, by means of adhesion, comprising the following steps:
(a) Providing the first and the second component, wherein the first and the second components are at a room temperature of approximately 20°C;
(b) Changing the temperature of at least one first contact surface of the first component and at least one second contact surface of the second component to a temperature T1; and
(c) After step (b), applying an adhesive to at least one portion of the first contact surface and/or to at least one portion of the second contact surface, wherein the adhesive is at a temperature T2, wherein temperatures T1 and T2 only differ by a tolerance deviation, wherein the tolerance deviation is at most 3°C, wherein temperature T2 is larger than 25 degrees C, wherein the adhesive is a viscous organic adhesive, wherein the adhesive has a required viscosity at temperature T2, and an impairment of the required viscosity of the adhesive is excluded, due to the difference of the temperatures T1 and T2 only by a tolerance deviation,
wherein the adhesive is urethane methacrylate, wherein at 25°C, such an adhesive has a viscosity of 1000 to 2000 mPa s, wherein a sufficient reduction in viscosity requires a temperature range between 39°C and 46°C.
2. (Currently Amended) The method according to claim 1, wherein the changing the temperature in step (b) can take place directly or indirectly, wherein, in the case of changing the temperature directly changing the temperature indirectly, 
3. (Previously Presented) The method according to claim 1, wherein the second component has a receiving volume, which is limited, at least in portions, by the second contact surface, wherein the first component is arranged in portions within the receiving volume, wherein, given an arrangement of the first component within the receiving volume, the first and the second contact surface are opposite each other, wherein, given an arrangement of the first component within the receiving volume at least in portions between the contact surfaces, an adhesive cavity is formed.
4. (Original) The method according to claim 3, wherein after step (b), the first component is introduced into the receiving volume of the second component at least in portions, wherein, in step (c), the adhesive is applied to the entire first contact surface and the entire second contact surface by filling the adhesive cavity with adhesive.
5. (Original) The method according to claim 3, wherein after step (c), the first component is introduced into the receiving volume of the second component at least in portions, wherein, in step (c), the adhesive is applied to at least one portion of the first contact surface or to at least one portion of the second contact surface, wherein the amount of adhesive applied is measured such that the adhesive cavity is filled.
6. (Currently Amended) The method according to claim 1, wherein in step (b) the at least one first contact surface of the first component and at least one second contact surface of the second component are heated to the temperature T1, wherein without the change of temperature according to step (b), the temperature compensation upon contact of the adhesive with the contact surfaces would accordingly decrease the adhesive temperature [[T1]] T2, as a result of which the viscosity of the adhesive increases.
7. (Previously Presented) The method according to claim 1, wherein the first contact surface is pretreated before step (c), wherein this pretreatment of the first contact surface is selected from the group including cleaning, mechanical pretreatment, chemical pretreatment, thermal pretreatment, electrochemical pretreatment, physical pretreatment, wherein the second contact surface is pretreated before step (c), wherein the pretreatment of the second contact surface is selected from the group including cleaning, mechanical pretreatment, chemical pretreatment, thermal pretreatment, electrochemical pretreatment, physical pretreatment.
8. (Currently Amended) The method according to claim 1, wherein a first tempering medium is used for changing the temperature of the first component, wherein a second tempering medium is used for changing the temperature of the second component, wherein the first and/or the second tempering medium can be a fluid or electromagnetic radiation, wherein the first tempering medium is supplied to the first component by a first tempering device, wherein the second tempering medium is supplied to the second component by a second tempering device.
9. (Original) The method according to claim 8, wherein the second tempering device and an application device for the adhesive are stationarily arranged in an apparatus for connecting two components, wherein the second component is guided by a first transport device to a processing position of the second tempering device and/or of the application device for the adhesive, wherein a second transport device introduces the first component into the second component or attaches the same to the second component.
10. (Previously Presented) The method according to claim 3, wherein the syringe body has a reservoir in which a medium provided for administration can be stored, wherein the reservoir has a proximal opening of the syringe body, wherein the syringe body has a distal end region, in which a lancing means channel is provided, wherein the lancing means channel corresponds to the receiving volume of the second component, wherein the distal end region has a distal opening of the syringe body, wherein the syringe body has a transition region, which is arranged between the distal end region and the reservoir.
11. (Currently Amended) The method according to claim 10, wherein the temperature of the second contact surface is changed indirectly, wherein the temperature of at least a portion of an outer surface of the distal end region is changed by means of a second tempering device, wherein the temperature of the second contact surface is changed by means of thermal diffusion from the outer surface of the distal end region to the second contact surface, or from the second contact surface to the outer surface of the distal end region.
12. (Currently Amended) The method according to claim 10, wherein the temperature of the second contact surface is changed directly, wherein a second tempering medium is introduced by a second tempering device into the lancing means channel of the distal end region, wherein the tempering device is placed at a distal opening of the lancing means channel, wherein the second tempering medium is removed from the syringe body by a discharge device, wherein the discharge device 1s arranged in the transition region, wherein the discharge device comprises a sealing device which is sealingly arranged on an inner wall of the transition region, so that no tempering medium gets into the reservoir.
13. (Canceled)
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the above amendments incorporate changes to the claims to rewrite the subject matter of Claim 13 into Claim 1 and address 112(b) issues with the dependent claims as it pertained to changing of temperature of the respective contact surfaces. The term “tempering medium” is held to comprise any medium (e.g. fluid) which is used to change the temperature of a material, but without necessarily effecting a change/reorganization of the material structure of the material in accordance with the temperature changes to be affected in accordance with Claim 1 – e.g. increasing the temperature from a room temperature to an elevated temperature sufficient to affect the desired viscosity parameters of the urethane methacrylate adhesive. Similarly the phrase “tempering region” merely indicates the area in which the “tempering medium” interacts without necessitating a change/reorganization of the physical structure of the material – rather the tempering medium only affects some degree of temperature change (e.g. heating) within the tempering region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/27/2022